DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE:  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/21 has been entered.
Status of the claims:  Claims 1-30 are currently pending.
Priority:  This application has PRO 63/005,015 (04/03/2020).
Election/Restrictions
Applicant's election without traverse of Group I, claims 1-26, drawn to a method of training a machine-learned model in the reply filed on 7/30/21 is acknowledged.  
Applicant also elected the species of:
SEQ ID 38: attctgtgtg cactgc
biophysical effect: cytotoxicity
machine-learned model: a neural network
stated as reading on claims 1-11 and 14-26.
As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the elected species only, and claims not reading on the elected species are held withdrawn.  MPEP 803.02; Ex parte Ohsaka, 2 USPQ2d 1460, 1461 (Bd. Pat. App. lnt. 1987).  Accordingly, claims 12-13 are hereby withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11, 14-26 are rejected under 35 U.S.C. 103 as being unpatentable over Papargyri et al. (Molecular Therapy: Nucleic Acids Vol. 19 March 2020, p. 706-717, Supplemental p. 1-5) in view of Gustafsson et al. (US 20100100331), Sipes et al. (US 20090082975), and Cai et al. (US20200020420, EFD 2016-12-08).
Regarding claim 1, Papargyri teaches:
A method for training a machine-learned model (Abstract: “statistical and machine learning models that can be used to predict region-specific, optimal LNA-modification architectures”), comprising: 
generating a first set of oligonucleotides by performing mutations of n-grams of an initial oligonucleotide to obtain oligonucleotides mapped to a distributed range of probabilities of having a biophysical effect (Abstract: “we analyzed two sets of isosequential locked nucleic acid (LNA)-modified gapmers, where we systematically varied the number and positions of LNA modifications in the flanks. In total, we evaluated 768 different and architecturally diverse gapmers in Hela cells for target knockdown activity and cytotoxic potential”); 
creating a first training set comprising, for each oligonucleotide of the first set of oligonucleotides, a first measure of correlation between the oligonucleotide and the biophysical effect determined based on real-world experimental determination (Abstract: “we evaluated 768 different and architecturally diverse gapmers in Hela cells for target knockdown activity and cytotoxic potential”); 
training a machine-learned model in a first stage using the first training set, the machine-learned model configured to map an oligonucleotide sequence to a probability of the biophysical effect (p. 710: “trained statistical models for both knockdown activity and cytotoxic potential, using only the data generated for the 13-nt gapmers, in order to test whether such trained models could predict the properties observed for the 16-nt gapmers.”;  p. 714: “Our results show that by comprehensively evaluating all possible modification architectures within a certain region of chemical space (here LNA modifications), accurate structure-effect models can be trained, allowing systematic optimization of drug-like properties.”); 
after training the machine-learned model in the first stage, generating a second set of oligonucleotides, the second set of oligonucleotides selected based on an output of the machine-learned model such that, for each probability range of the 0% to 25%, 25% to 50%, 50% to 75%, and 75% to 100%, a probability of at least one oligonucleotide within the second set of oligonucleotides having the biophysical effect is included within the probability range (Pagargyri Fig. 1 C-F: showing “gapamer count” as a function of observables / biophysical activity – corresponding to a probability of an oligonucleotide having the biophysical effect; p. 710: “Overall, the 13-nt gapmers display the same range of properties and relations between observables as the 16-nt gapmers. We therefore trained statistical models for both knockdown activity and cytotoxic potential, using only the data generated for the 13-nt gapmers, in order to test whether such trained models could predict the properties observed for the 16-nt gapmers. We first trained a robust linear model on the mRNA levels observed after treatment with the 13-nt gapmers similarly as was done above.  When using the trained activity model to predict mRNA levels after treatment with the 16-nt gapmers, we observed strong correlation between predicted and measured observables”);
creating a second training set comprising, for each oligonucleotide of the second set of oligonucleotides, a second measure of correlation between the oligonucleotide and the biophysical effect determined based on real-world experimental determination  (p. 710: “l. When using the trained toxicity model to predict caspase activation levels after treatment with the 16-nt gapmers, also in this case did we observe strong correlation between predicted and measured observables”; and 
training the machine-learned model in a second stage using the second training set (p. 710: “we trained a regression random forest model on caspase activation levels, with Tm and counts of dinucleotides across the entire gapmer as variables in the model. When using the trained toxicity model to predict caspase activation levels after treatment with the 16-nt gapmers, also in this case did we observe strong correlation between predicted and measured observables”).
Paprgyri teaches trained models for the purpose of designing, optimizing, and selecting molecules as taught by Papargyri (p. 712: “The medicinal chemist tasked with developing molecules with druglike properties”; p. 714: “accurate structure-effect models can be trained, allowing systematic optimization of drug-like properties”).  Furthermore, based on the combined teaching of the cited references (i.e. Gustafsson: “Methods for biopolymer engineering”), one of ordinary skill in the art would reasonably consider utilizing the trained model in generating molecules. 
Although Papargyri teaches training a machine learned model, Papargyri does not explicitly describe that the model is trained in the second stage as in the instant claims, however, such an iterative training process was well-known and routine in the art and taught by references such as Gustafsson (claim 4), Cai ([0241]-[0246]), and Sipes ([0021]).  Thus, one of ordinary skill in the art would have had a reasonable expectation of success in combining the teaching of the prior art and performing a routine iterative training process and arrive at the claimed limitation.  Regarding the amended language including the four specific probability ranges, Papargyri utilized oligos such as the 16-nt as a “second set” which have a distributed probability of biological effect as shown in Fig 1 which corresponds to the probability ranges of the amended claims when normalized to percentages.  In addition, one of ordinary skill in the art would have reasonably considered utilizing a data set distributed across the activity being modeled in order to provide an effective model was routinely done in machine learning techniques (Sipes [0196]-[0197]; Gustafsson [0239]; Cai [0079], [0109]-[0111], [0240]: “Probabilistic Neural Network (PNN)”) and arrive at the claimed invention.
Regarding claim 2, further comprising: generating a final set of oligonucleotides using the trained machine-learned model, one of ordinary skill in the art having generated a machine learned model from experimental data would be motivated to use said model to produce oligonucleotides from the model as that is one purpose for the work and is shown in Papargyri (Fig. 5: measured and predicted activity compared).
Regarding claim 3, further comprising: accessing a set of biophysical requirements; and selecting a subset of the generated final set of oligonucleotides that satisfy the set of biophysical requirements, Papargyri teaches biophysical requirements of antisense oligonucleotides for treating cancer (Abstract: “we explored the extent to which chemical and structural differences in antisense oligonucleotides, designed as gapmers and capable of recruiting RNase H for target RNA cleavage, can affect their functional properties”; p. 707: “testing 768 gapmers across two different regions in the hypoxia-inducible factor 1-alpha (HIF1A) mRNA known to be accessible to gapmers.13–15 The HIF1A protein is a subunit of the HIF1 transcription factor that regulates cellular and developmental responses to hypoxia and elevated expression of HIF1A is associated with poor prognosis in many types of cancer”) which one of ordinary skill in the art would consider and arrive at the claimed invention.
Regarding claim 4, wherein the final set of oligonucleotides comprises one or more of: a set of aptamers, a set of oligonucleotide-aptamer conjugates, a set of antisense oligonucleotides (ASO) …, Papargyri teaches ASO as the final set of oligonucleotides (Abstract: “antisense oligonucleotides, designed as gapmers”; Abstract: “we evaluated 768 different and architecturally diverse gapmers in HeLa cells for target knockdown activity and cytotoxic potential and found widespread differences in both of these properties. Binding affinity between gapmer and RNA target, as well as the presence of certain short sequence motifs in the gap region, can explain these differences, and we propose statistical and machine learning models that can be used to predict region-specific, optimal LNA-modification architectures”) which one of ordinary skill in the art would consider and arrive at the claimed invention.
Regarding claim 5, wherein generating the final set of oligonucleotides using the trained machine-learned model comprises: receiving an identification of a biophysical function to be performed by an oligonucleotide-based medicine (OBM) and an identification of a measure of the biophysical effect; identifying a set of characteristics of an oligonucleotide associated with the biophysical function; and generating, using the trained machine-learned model, a set of oligonucleotides having one or more of the identified set of characteristics and corresponding to the measure of the biophysical effect, which generally corresponds to using the model, Papargyri teaches using the model in a manner which evaluated the success of the method (Abstract) such that one of ordinary skill in the art would arrive at the claimed invention.
Regarding claim 6, wherein the biophysical function comprises one or more of: a reduction of immune-mediated inflammation, an increase in immune-mediated response, and an on-target engagement of the oligonucleotide to a target, Paprgyri teaches an on-target engagement of the oligo to a target – i.e. ASO engaging a target (Abstract: “we explored the extent to which chemical and structural differences in antisense oligonucleotides, designed as gapmers and capable of recruiting RNase H for target RNA cleavage, can affect their functional properties”; p. 707: “testing 768 gapmers across two different regions in the hypoxia-inducible factor 1-alpha (HIF1A) mRNA known to be accessible to gapmers.13–15 The HIF1A protein is a subunit of the HIF1 transcription factor that regulates cellular and developmental responses to hypoxia and elevated expression of HIF1A is associated with poor prognosis in many types of cancer”) which one of ordinary skill in the art would consider and arrive at the claimed invention.
Regarding claim 7, wherein the on-target engagement causes the oligonucleotide to perform an effective amount of one or more of: gene expression knock-down, RNA splicing modulatory behavior, gene expression upregulation, gene-editing, RNA-editing, protein specific targeting, receptor specific targeting, enzymatic substrate specific targeting, and distribution and uptake into tissues or cells, Paprgyri teaches an on-target engagement of the oligo to a target – i.e. ASO engaging a target – which has effects such as gene expression knock-down (Abstract: “we explored the extent to which chemical and structural differences in antisense oligonucleotides, designed as gapmers and capable of recruiting RNase H for target RNA cleavage, can affect their functional properties … we evaluated 768 different and architecturally diverse gapmers in HeLa cells for target knockdown activity”; p. 707: “testing 768 gapmers across two different regions in the hypoxia-inducible factor 1-alpha (HIF1A) mRNA known to be accessible to gapmers.13–15 The HIF1A protein is a subunit of the HIF1 transcription factor that regulates cellular and developmental responses to hypoxia and elevated expression of HIF1A is associated with poor prognosis in many types of cancer”) which one of ordinary skill in the art would consider and arrive at the claimed invention.
Regarding claim 8, wherein the target is an mRNA, a splicing site on a pre- mRNA, a truncated transcript, an aborted transcription product, or an antisense transcript, Paprgyri teaches the target is an mRNA (p. 707: “We selected two different 16-nt regions on the human HIF1A mRNA previously identified as being accessible to gapmers.13–15 We designed 256 different gapmers targeting each region”) which one of ordinary skill in the art would consider and arrive at the claimed invention.
Regarding claim 9, further comprising identifying a dose for the OBM based on a relationship between a quantity of one or more of the final set of oligonucleotides and the measure of the biophysical effect, Papargyri teaches that the activities were concentration dependent (p. 708) and states that “For drug development, a typical next step would be to characterize the active and well-tolerated gapmer hits at multiple concentrations to estimate potency and maximal knockdown efficacy from the resulting concentration response curves” (p. 708) which one of ordinary skill in the art would consider and arrive at the claimed invention.
Regarding claim 10, wherein the biophysical effect comprises one or more of: a biological effect, a chemical effect, and a pharmacological effect, Paprgyri teaches at least a biological effect (Abstract: “we explored the extent to which chemical and structural differences in antisense oligonucleotides, designed as gapmers and capable of recruiting RNase H for target RNA cleavage, can affect their functional properties … we evaluated 768 different and architecturally diverse gapmers in HeLa cells for target knockdown activity”; p. 707: “testing 768 gapmers across two different regions in the hypoxia-inducible factor 1-alpha (HIF1A) mRNA known to be accessible to gapmers.13–15 The HIF1A protein is a subunit of the HIF1 transcription factor that regulates cellular and developmental responses to hypoxia and elevated expression of HIF1A is associated with poor prognosis in many types of cancer”) which one of ordinary skill in the art would consider and arrive at the claimed invention.
Regarding claim 11, wherein the biophysical effect comprises one or more of: cytotoxicity, membrane toxicity, immunotoxicity, an effect that inhibits membrane fluidity, a membrane fusion and fission event, and an immune response, Paprgyri teaches a cytotoxicity  effect (Abstract: “we evaluated 768 different and architecturally diverse gapmers in HeLa cells for target knockdown activity and cytotoxic potential”) which one of ordinary skill in the art would consider and arrive at the claimed invention.
Regarding claim 14, wherein the biophysical effect comprises a measure of one or more of: absorption, distribution, metabolism, excretion, pharmacokinetics or pharmacodynamics, substrate-target processing, dynamics, accessibility, inter-cellular distribution, intra-cellular distribution, and time-dependent availability, Paprgyri teaches at least a biological effect of accessibility (p. 707: “testing 768 gapmers across two different regions in the hypoxia-inducible factor 1-alpha (HIF1A) mRNA known to be accessible to gapmers.13–15 The HIF1A protein is a subunit of the HIF1 transcription factor that regulates cellular and developmental responses to hypoxia and elevated expression of HIF1A is associated with poor prognosis in many types of cancer”) which one of ordinary skill in the art would consider and arrive at the claimed invention.
Regarding claim 15, wherein the machine-learned model is initialized by initializing a set of coefficients each representative of a correlation between n-grams of an oligonucleotide sequence and a presence of the biophysical effect, one of ordinary skill in the art following the teaching of Papargyri regarding machine learned models would reasonably consider utilizing the well-known techniques for training including initialization of paramaters such as is also taught by Gustafsson ([0228], [0241], [0253]) and Sipes ([0055]-[0056]) and arrive at the claimed invention.
Regarding claim 16, wherein at least one coefficient of the set of coefficients is representative of a correlation between consecutive n-grams within the oligonucleotide and the presence of the biophysical effect, one of ordinary skill in the art following the teaching of Papargyri regarding machine learned models would reasonably consider utilizing the well-known techniques for training including initialization of paramaters such as is also taught by Gustafsson ([0228], [0241], [0253]) and Sipes ([0055]-[0056]) as well as correlations among consecutive changes such as nearest neighbor algorithms (Gustafsson [0232]) and arrive at the claimed invention.
Regarding claim 17, wherein the machine-learned model comprises one of: an Ising model, a Potts model, a hidden Markov model, a continuous random field model, a directed acyclic graphical model, a random forest classifier, a logistic regression, a linear regression, a neural network, a sparsity-driven convex optimization fit, and a support vector machine, Papargyri teaches a linear model and random forest model in machine learning and would reasonably consider utilizing the well-known models as is also taught by Gustafsson ([0022]-[0029], [0132] and arrive at the claimed invention.
Regarding claim 18, wherein the n-gram mutations comprise single n-gram mutations, multiple n-gram mutations, gapped n-gram mutations, or correlated n-gram mutations on a set of one or more initial oligonucleotides, Paprgyri teaches single modifications (Abstract: “we systematically varied the number and positions of LNA modifications”) which one of ordinary skill in the art would consider and arrive at the claimed invention.
Regarding claim 19, wherein the second set of oligonucleotides are generated by design using identical or new n-gram mutation types in a single, multiple or correlated manner from the first set of oligonucleotides, Paprgyri teaches single modifications (Abstract: “we systematically varied the number and positions of LNA modifications”) and Gustafsson teaches repeating the training iterations ([0085], [0093]) which one of ordinary skill in the art would consider and arrive at the claimed invention.
Regarding claim 20, wherein the second set of oligonucleotides are generated randomly using identical or new n-gram mutation types in a single, multiple or correlated manner from the first set of oligonucleotides, Paprgyri teaches single modifications (Abstract: “we systematically varied the number and positions of LNA modifications”) and Gustafsson teaches repeating the training iterations with random modification ([0085], [0093]) which one of ordinary skill in the art would consider and arrive at the claimed invention.
Regarding claim 21, wherein the real-world experimental determination comprises performing one or more of: in vitro, in vivo, ex vivo, in situ, and in silico assays on the oligonucleotide, Paprgyri teaches in vitro assays (Abstract: “we systematically varied the number and positions of LNA modifications”; p. 713-715: “we measured Tm for all gapmers and used those measures as part of the input to the prediction models”, “mRNA Reduction after Unassisted Uptake by qRT-PCR”) which one of ordinary skill in the art would consider and arrive at the claimed invention.
Regarding claim 22, wherein generating the training the machine-learned model in the first stage comprises performing a sparsity-constrained fit on the first set of oligonucleotides and whether each of the first set of oligonucleotides corresponds to the biophysical effect, Paprgyri teaches fitting the experimental results to the model (p. 709: “We fitted a robust linear model21 to DTm as well as to 12 of the possible 19 3-mer DNA motifs found in one or both target regions”; p. 715: “model parameters were fitted by iteratively reweighted least-squares”), and Gustafsson teaches the sparseness of the solutions (([0003]) and constraints ([0010]) routinely used in the art which one of ordinary skill in the art would consider and arrive at the claimed invention.
Regarding claim 23, further comprises generating a third set of oligonucleotides, creating a third training set comprising, for each oligonucleotide of the second set of oligonucleotides, a second measure of correlation between the oligonucleotide and a biophysical effect determined based on real-world experimental determination, and training the machine-learned model in a third stage using the third training set, Paprgyri teaches training with modifications (Abstract: “we systematically varied the number and positions of LNA modifications”) and Gustafsson teaches repeating the training iterations ([0085], [0093]) which one of ordinary skill in the art would consider and arrive at the claimed invention.
Regarding claim 24, wherein the third set of oligonucleotides comprises approximately equal portions of oligonucleotides predicted to correspond to the biophysical effect and predicted to not correspond to the biophysical effect by the machine-learned model, Paprgyri teaches training set design with optimal sampling of a range of activities (p. 710) and Gustafsson teaches optimization of the sequence space to optimally extract activity prediction ([0203]-[0216]: “when designing a set of biopolymer variants to interrogate a sequence space defined by a target biopolymer sequence and a set of Substitutions is to obtain a designed biopolymer variant set where the substitutions are distributed in such a way that a large amount of information can subsequently be extracted from sequence-activity relationship”) which one of ordinary skill in the art would consider and arrive at the claimed invention.
Regarding claim 25, further comprising iteratively training the machine-learned model in subsequent stages until a stop condition is satisfied, Paprgyri teaches an iterative training method (p. 713: “We controlled for outliers and unequal variances using robust regression by using a generalization of maximum-likelihood estimation, iterated re-weighted least-squares, when fitting the linear model”) as does Gustafsson ([0093]: “Each new set of measurements from an iteration of step 04 is used to refine the sequence-activity model until an end point is reach”; Fig. 2) which one of ordinary skill in the art would consider and arrive at the claimed invention.
Regarding claim 26, wherein the stop condition comprises one or more of: a number of iterations, a threshold predictive performance of the machine-learned model, and a below-threshold increase in predictive performance of the machine-learned model after an iteration, Paprgyri teaches an iterative training method (p. 713: “We controlled for outliers and unequal variances using robust regression by using a generalization of maximum-likelihood estimation, iterated re-weighted least-squares, when fitting the linear model”) and Gustafsson describes an end point of predictive performance ([0093]: “Each new set of measurements from an iteration of step 04 is used to refine the sequence-activity model until an end point is reach”; Fig. 2; [0318]: “The endpoint of a process of biopolymer optimization is reached when one or more biopolymers are obtained with one or more properties at the levels defined by a user, these activity levels being appropriate to allow the use of the biopolymer in performing a specific task. This corresponds to FIG. 2 step 08.”) which one of ordinary skill in the art would consider and arrive at the claimed invention.
Response
Applicant argues that Papargyri does not teach the amended claim language.  This argument is not persuasive because Papargyri utilized oligos such as the 16-nt as a “second set” having a distributed probability of biological effect as shown in Fig 1 which corresponds to the probability ranges of the amended claims when normalized to percentages.  Thus, Papargyri teaches an equivalent to the amended language.  In addition, one of ordinary skill in the art would have reasonably considered utilizing a data set distributed across the activity being modeled in order to provide an effective model as was routinely done in machine learning techniques (Sipes [0196]-[0197]; Gustafsson [0239]; Cai [0079], [0109]-[0111], [0240]: “Probabilistic Neural Network (PNN)”) and arrive at the claimed invention.
	None of Applicant’s arguments are persuasive and the rejection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-11, 14-26 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Applicant amended the claims and pointed to para [0242].  This rejection is withdrawn. 
Conclusion
The claims are not in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639